Citation Nr: 1827755	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chemical sensitivities, to include as due to undiagnosed illness.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for fibromyalgia, to include as due to exposure to environmental hazards while serving in the Gulf War.  

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to environmental hazards while serving in the Gulf War.  

6.  Entitlement to service connection for a respiratory disorder, to include chronic bronchitis or chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for a disability manifested by neurological symptoms in the right upper extremity and bilateral lower extremities.
8.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to exposure to environmental hazards while serving in the Gulf War. 

9.  Entitlement to service connection for bilateral shin splints.

10.  Entitlement to service connection for a low back disorder.

11.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

12.  Entitlement to an initial evaluation in excess of 10 percent for right hip bursitis with snapping syndrome.

13.  Entitlement to an initial evaluation in excess of 10 percent for left elbow degenerative joint disease with surgical scar.

14.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder tendonitis.


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1989 to January 1997 and from December 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated May 2009, July 2009, February 2011, and March 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before the Board in April 2015.  However, he did not appear for that hearing, and he has not requested that it be rescheduled or provided good cause for not appearing.  Under these circumstances, his hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d).  

The Board remanded the issues on appeal in July 2015 for additional development. 

The issues of entitlement to service connection for IBS and chemical sensitivities and an increased rating for PTSD are addressed below.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's IBS is presumptive related to his Persian Gulf service. 

2.  The Veteran asserts that his skin is sensitive to chemicals, and he has been awarded service connection for a skin disorder during the appeal period.

3.  From August 26, 2008 to March 30, 2011, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as: isolative behaviors, suicidal ideation, impaired impulse control, inappropriate behavior, and difficulty in adapting to stressful circumstances (including work or a worklike setting).

4.  Since March 31, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: anxiety, panic attacks (weekly or less often), chronic sleep impairment, irritability, discomfort with crowds, and mild memory loss.



CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS are met.  38 U.S.C. §§ 1110, 1117, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

2.  There being no case or controversy remaining as to the claim of entitlement to service connection for chemical sensitivities, the appeal as to that issue is dismissed.  38 U.S.C. § 7105(d)(5) (2012).

3.  From August 26, 2008 to March 30, 2011, the criteria for a 70 percent rating, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  From March 31, 2011, the criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

IBS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Service connection is warranted pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 if a Veteran presents evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  Functional gastrointestinal disorders, including IBS, are considered medically unexplained chronic multisymptom illnesses that qualify as a chronic disability.  Id.

The Veteran has a current diagnosis of IBS.  See March 2009 VA Gulf War examination report.  He reports onset of symptoms during service in 2005 and continuity of symptoms since service.  The Veteran is competent to report experiencing alternating diarrhea and constipation since service, as this is subject to lay observation, and the Board finds him credible.  Moreover, the Veteran served in the Southeast Asia Theater of Operations.  As noted above, IBS is a functional gastrointestinal disorder that constitutes a medically unexplained chronic multisymptom illness within the meaning of 38 C.F.R. § 3.317, and thus a chronic qualifying disability under 38 U.S.C. § 1117.   Finally, affording the Veteran the benefits of the doubt, the disability is moderate in nature given his testimony as to continuous alternating diarrhea and constipation with cramping when stressed, warranting a compensable rating.  See 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319.  As there is no affirmative evidence that the disability was not incurred during the Veteran's service in Southwest Asia, service connection for IBS is warranted on a presumptive basis in accordance with the provisions of 38 U.S.C. § 1117.

Chemical Sensitivities

Under 38 U.S.C. § 7105(d), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

Here, the Veteran claimed that his skin was sensitive to chemicals, resulting in rashes.  See March 2011 Notice of Disagreement; Decision Review Officer (DRO) hearing transcript at 42.  He has since been awarded service connection for tinea versicolor.  See January 2014 DRO decision.  As his claim has been satisfied in full, there is no error of fact or law for the Board to consider.  Thus, the appeal is dismissed.

PTSD

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Assignment of "staged" ratings is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Rating Formula for Mental Disorders applies to this disability.  The rating criteria are noted below: 


   Description
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
30
The Veteran's PTSD is currently rated at 30 percent; he asserts that his symptoms are consistent with at least a 70 percent evaluation.  See June 2010 NOD.  The appeal period begins on August 26, 2008, the effective date of service connection.

The Veteran had a VA PTSD examination in March 2009.  He reported feeling depressed over the previous year and anger problems with behavioral outbursts.  The Veteran reported that if something did not go well at work, he "flies off the handle."  He also reported trouble staying asleep and combat-related nightmares occurring at least once every two weeks.  The Veteran reported that when he was a child, his parents moved him out of state to be raised by his grandparents because he did not get along with his father.  He reported a good relationship with both grandparents and close relationships with his siblings.  The Veteran stated he had always stayed in contact with his mother.  He reportedly felt that he was popular in high school and that he was in a "clique of hell raisers" (e.g. racing cars, partying).  After high school, he had several jobs - each no longer than a year or so duration.  He reported combat exposure in Panama and Kuwait/Iraq. 

The Veteran was married from 1989 until 2005, when he returned from Iraq and found out that his spouse had been having an affair.  They attempted counseling briefly but got divorced later in 2005.  The Veteran met his then-girlfriend shortly after the divorce and had been with her for three and a half years.  He reported she was a good companion but there was limited emotional closely.  The Veteran reported having an 18 year old daughter and that he used to have a very close relationship with her, until after he came back from Iraq.  Apparently, the Veteran's ex-wife, daughter, sister, and mother felt he had changed due to this deployment.  Changes included lack of patience, easily irritated, short fuse, and intolerance of crowds.  The Veteran reported that the only person he kept in contact with was also a veteran and also served in Iraq in his unit.  Otherwise, he isolated himself and had no social ties except his girlfriend.  The couple lived out in the woods and he reported he tried to avoid people, both socially and at work, as he did not get along with coworkers after returning from Iraq. 

The Veteran indicated that he enjoyed hunting and fishing but had no other interests.  He reported previous participating in a band, but was no longer interested or motivated to work with others in a band environment.  The Veteran was working in a job that he asserted was perfect for him because there was minimal interpersonal contact throughout the day.  Even then, the Veteran reported that he tended to fly off the handle when communicating with his supervisor.  

The mental status examination was as follows: general appearance was clean and the Veteran was appropriately dressed; psychomotor activity was a bit tense and otherwise unremarkable except for nail-biting; speech was spontaneous; attitude toward the examiner was cooperative; affect was appropriate; mood was dysphoric; short-term attention was disturbed (the Veteran was unable to do serial sevens but was able to spell a word backward and forward); he was oriented to person, time and place; thought process and thought content were unremarkable; there were no delusions or hallucinations; judgment was intact; intelligence was thought to be average; and insight was fair - the examiner stated the Veteran partially understood that he had a problem.  The Veteran was able to interpret proverbs appropriately; he did not have an obsessive or ritualistic behaviors; he reported panic attacks in crowded environments manifested by tightness in his chest, shortness of breath, and feeling like he was having a heart attack; as a result he generally avoided social situations altogether and last had a panic attack over a year prior.  The Veteran reported that he avoided shopping and other social settings due to extreme anxiety.  He denied any homicidal thoughts but admitted to intermittent transient suicidal ideation without plan or intent.  Impulse control was thought to be fair, there were no episodes of violence, and the Veteran was able to maintain minimal personal hygiene.  The examiner determined the Veteran engaged in inappropriate behavior.  In regard to activities of daily living, there was a moderate impact on shopping, engaging in sports, and driving; there was a slight impact on recreational activity.  The Veteran stated he missed exits on the road because of being preoccupied with intrusive thoughts.  Recent and immediate memory were normal; remote memory was mildly impaired (the Veteran reported having no memory of his childhood before the age of nine when he went to live with his grandparents). 

The examiner noted the following symptoms: anger, irritability, intrusive thoughts and nightmares, problems with memory and concentration, occupational problems (verbal altercations with co-workers); impoverished interpersonal relationships; distress in others; anxiety related to social settings resulting in isolative behaviors; intrusive thoughts; "short fuse" at work; and panic attacks when in crowded environments.  His occupational functioning was impacted by decreased concentration; difficulty following instructions; increased absenteeism; and poor social interaction. 

In May 2010 the Veteran had a private psychiatric evaluation.  The Veteran reported that he had been raised by both parents until their divorce when he was approximately ten years old, after which he was raised by his mother and stepfather.  He reported he had no memory of his biological father when he was growing up but he had been told that he had been physically abused by his biological father.  He denied having experienced any additional abuse or any neglect.  The Veteran reported that he had trouble describing his mood other than to state that it was "all right" and "I'm fine as long as everything goes my way."  The provider noted that the Veteran's affect was elevated and variable and that he seemed restless and had difficulty relaxing.  On an anxiety/worry scale of Clinical Assessment of Depression, the Veteran scored in the range of significant clinical risk for anxiety.  The Veteran's mental content consisted of feelings of being punished, feelings of hopelessness, and feelings that things will never change.  He denied any suicidal ideation and the provider noted no obvious indications of psychotic distortions, hallucinations, or delusions.  On the Mini Mental Status Examination (MMSE), the Veteran scored in the range of "normal cognitive function."  The provider noted he was alert, responsive, and well-oriented other than he was off on the day of the week by one day.  He also experienced some difficulty with serial sevens.  The provider stated the Veteran's memory was likely organically intact but that anxiety interfered.  Insight and judgment were intact and the Veteran was able to independently manage his own self-care and his activities of daily living.  However, the examiner noted the Veteran is often irritable or had outbursts of anger, has difficulty concentrating and often felt on edge, that that his symptoms cause significant distress and marked impairment in social, occupational and other important areas of functioning.

In his June 2010 NOD, the Veteran asserted that his symptoms were more consistent with an evaluation of at least 70 percent.  Then Veteran then suggested his PTSD was manifested by all of the listed criteria for both the 70 percent and 100 percent ratings under 38 C.F.R. § 4.130, including symptoms that he previously denied and symptoms that are not otherwise reflected in the evidentiary record.

He was afforded another VA PTSD examination on March 31, 2011.  The Veteran was still with the same girlfriend (about five years) and he reported that she was supportive and they had a great relationship.  The Veteran also reported a close relationship with his grown daughter, with whom he kept in touch approximately three times a week and saw in person approximately twice a year.  He indicated that he had a positive relationship with his sisters and mother, although he stated that they were very religious and he was not.  Apparently, they repeatedly tried to get him to go to church and he would get frustrated by their repeated attempts and would "snap" and yell at them every month or two.  The Veteran reported a friendship with another Iraq war Veteran; he stated the talked on the phone at least once a week and visited with each other every three to four months.  The Veteran also stated he had a few other buddies who he went fishing with on occasion and stated he saw one of his friends at least once a week.  He was also the lead singer in a band and that the bandmates got together once a week to practice or perform. 

The Veteran reported that he enjoyed a variety of activities in the community, such as going to local high school and college sports events.  He was playing in a band and he and his girlfriend had recently taken a cruise.  He indicated that he had enjoyed the various activities on the cruise ship such as going to shows, comedy clubs, and the food.  The Veteran reported that he had gone to fitness competitions in large facilities to watch his daughter perform and that this was very crowded; he had to move to a side wall.  

Mental status examination  was as follows: general appearance was clean, neatly groomed, appropriately and casually dressed; psychomotor activity was unremarkable; speech was unremarkable - spontaneous, clear, and coherent; the Veteran's attitude toward the examiner was cooperative, friendly, relaxed, and attentive; affect was full and appropriate; attention was intact - the Veteran was able to do serial sevens and spell a word both backwards and forwards; he was oriented to person, time, and place; thought process and thought content were unremarkable with no delusions or hallucinations; judgement and insight were good; there was no inappropriate behavior and he interpreted proverbs appropriately.  The Veteran reported some obsessive/ritualistic behavior in that he felt he needed to straighten rugs and would do it in other people's homes, but the behavior was limited to rugs.  He also reported panic attacks manifested by shortness of breath, stomach tightness, and feeling light-headed.  This occurred in crowds or when loud noises surprised him; he estimated that it occurred once or twice each month, with feelings lasting about 30 minutes.  He also had one severe panic attack in 2005 when he was briefly hospitalized for a cardiac workup.  The Veteran was worried that his panic attacks would worsen.

The Veteran was able to maintain minimum personal hygiene and activities of daily living were not impacted except for recreational activities.  The Veteran reported slight impairment in this area due to discomfort with crowds.  The examiner indicated the Veteran's remote and immediate memory were normal but recent memory was mildly impaired.  The Veteran reported occasional sad mood, stating some weeks were good and some were bad.  He also reported low energy.  He was not currently employed, but he denied that his unemployment was related to PTSD.  The diagnostic impression was mild PTSD.  The examiner noted that the Veteran made significant improvements since his previous examination in 2009.  Since then, he had become more involved in the community and had returned to performing in a band and he had not required any psychiatric or psychological treatment.  He reported minimal impact on his activities of daily living.  The provider noted minimal effects on occupational and social functioning.  The primary symptom noted by the examiner was occasional anxiety and the need to separate himself from large crowds; however, the provider felt this would not typically pose a problem in his current trade (as an engine mechanic).  

In June 2012, the Veteran was scheduled for a PTSD evaluation; however, he was under the impression that it was an assessment for traumatic brain injury (TBI).  He stated he was not currently interested in PTSD treatment or evaluation.  He was interested in an anger management evaluation.  The Veteran reported minimal troubles with activities of daily living except he stated he could use help handling money.  He remained in a committed relationship, which he characterized as very happy.  He was working full time.  The Veteran did report chronic sleep impairment and that mental activity such as racing thoughts and anxiety interfered with his sleep to a significant degree. 

In his September 2012 DRO hearing, the Veteran's then-representative suggested that his PTSD had worsened since his last VA examination.  The Veteran's then-girlfriend testified that the Veteran was very moody, was easily agitated, and snapped easily.  She stated that these episodes would last two to three weeks and then go away; she also reported that he appeared to have bad dreams.  She noted that the Veteran did not like crowded areas and ran errands at off-hours to avoid crowds.  The Veteran reported having hobbies like fishing, going to the movies or out to dinner, and he did activities with friends and family.  He also talked to friends on the phone.  The Veteran reported that his memory was poor but he did not forget names of people that he knew and was generally fine with directions but would occasionally forget how to get certain places.  His primary memory problem was with appointments.  He also reiterated that he had anxiety attacks and had been hospitalized for a severe one in 2005.

The Veteran had another VA PTSD examination in April 2013.  The examiner indicated that the Veteran no longer met the diagnostic criteria for PTSD as a majority of his symptoms had gone into remission.  His then-current diagnosis was anxiety disorder NOS, which the examiner stated represented the natural progression of his PTSD. 

The Veteran was still in a relationship with his same girlfriend, now fiancée, but he described the relationship as stressful, which he attributed to the winter months and being cooped up.  The Veteran's relationship with his daughter had also changed; she was not speaking to him but he did not know why.  Current symptoms included anxiety and panic attacks that occurred weekly or less often.  The mental status examination was unremarkable; the Veteran denied suicidal and homicidal ideations and also denied hallucinatory experiences.  He indicated that he slept about six hours a night and that this was normal for him; he stated that he felt as though he had enough energy throughout the day and he did not take any naps.  The Veteran stated that two to three times every two to three months, he would have negative dreams or nightmares about Panama.  He also reported infrequently having flashbacks, triggered by a loud unexpected noise such as thunder.  The examiner stated that although the Veteran reported trying to avoid talking about traumatic experiences, he did not appear to be overly uncomfortable when he did talk about them and the Veteran himself stated he felt he was doing much better.  The Veteran was still participating in activities in the community, such as a dart league, and he enjoyed his hobbies.  The Veteran reported no problem getting along with people at work but he sometimes got angry easily over little things.  He also reported some trouble with short-term memory.  Ultimately, the examiner indicated that the Veteran's psychiatric condition was not severe enough to interfere with occupational and social functioning or to require continuous medication. 

A September 2016 VA treatment not indicates he Veteran reported no depression but some anxiety.  He reported having a good group of friends with similar experiences.  He denied suicidal and homicidal ideations and declined a referral to the mental health clinic for counseling. 

The Board finds that staged ratings are warranted.  Specifically, from August 26, 2008 to March 30, 2011, the Veteran's PTSD meets the criteria for a 70 percent rating, but no higher.  This is based on demonstrated isolative behaviors; suicidal ideation; impaired impulse control; and difficulty in adapting to stressful circumstances, as well as the private psychologist's determination as to marked impairment in social, occupational and other important areas of functioning.  A 100 percent rating is not warranted for this period, as the Veteran did not demonstrate any symptomatology reflective of total occupational and social impairment.  His thought process and communication was intact, he denied any delusions or hallucinations; although he was noted to engage in inappropriate behavior it is not of the severity contemplated by a total rating; there was only one notation of suicidal ideation and thus there was no persistent danger of the Veteran hurting himself or others; there was no intermittent inability to perform activities of daily , disorientation to time or place, severe memory loss (e.g. names of close relatives, own occupation, or own name), or any other symptoms of similar frequency, severity or duration.  He maintained relationships.

As of March 31, 2011, the preponderance of the evidence supports the Veteran's currently assigned 30 percent rating for PTSD.  The March 2011 VA examiner noted that the Veteran's symptoms had improved since his previous examination in 2009, with minimal impact on his activities of daily living and minimal effects on occupational and social functioning.  Since this point, his disability has been manifested by anxiety, panic attacks (weekly or less often), chronic sleep impairment, irritability, discomfort with crowds, and mild memory loss consistent with a 30 percent rating.  Although the Veteran reported obsessional behaviors with regard to straightening rugs (which he asserted was his only obsessive behavior), there is no evidence of suggesting this behavior interferes with routine activities or otherwise negatively impacts occupational or social functioning.  The Veteran also reported periods of irritability both inside and outside of work, but the episodes he described were provoked, and were not accompanied by periods of violence.  The Veteran has maintained positive social relationships, and has engaged in social activities including participation in a band, demonstrating an improvement in his social capacity and interpersonal relationships.  He has been employed for most of the appeal period, and his period of unemployment was not related to his psychiatric disability, but was due to economy-related lay offs.  As the preponderance of the evidence supports the currently assigned 30 percent rating, a higher rating is not warranted for this period.  The benefit of the doubt doctrine is not applicable, since the preponderance of the evidence is against the claim. 

ORDER

Service connection for IBS is granted. 

The appeal as to the issue of entitlement to service connection for chemical sensitivities is dismissed.

From August 26, 2008 to March 30, 2013, a 70 percent rating, but no higher, for PTSD is granted.

From March 31, 2013, rating in excess of 30 percent for PTSD is denied. 

REMAND

In regard to the Veteran's claim for a chronic respiratory condition, to include COPD or chronic bronchitis - the Veteran has asserted that this condition is due to Gulf War exposures.  The Board observes that the Veteran was diagnosed with a pulmonary nodule and residuals of granulomatous disease in January 2017.  As these are respiratory-related diagnoses and the Veteran was in the Gulf War, an examination is required to determine the nature and etiology of these respiratory conditions.  Additionally, an opinion is needed as to the etiology of the Veteran's diagnosed right maxillary sinusitis.

In regard to the Veteran's service connection claim for the lumbar spine, VA treatment note indicate the Veteran felt that his service-connected hip disability was causing an increase in back pain.  See, e.g., June 2012 VA treatment note.  On remand, an addendum opinion is needed as to whether the Veteran's lumbar spine degenerative disc disease is secondary to his hip.

In regard to the Veteran's service-connected left shoulder, left elbow, and right hip disabilities, new VA examinations are in order that comply with Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Any outstanding VA and private treatment records should be secured on remand.  Finally, as record does not demonstrate the presence of shin splints, bilateral hearing loss, fibromyalgia, a fatigue disorder not attributed to his PTSD, or a neurological condition of the bilateral upper and bilateral lower extremities other than service-connected left arm cubital syndrome - action on these claims is deferred pending this development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes and associate them with the claims file.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disability and etiology of his sinusitis.  The examiner must review the entire claims file and respond to the following inquiries: 

(a)  Identify all current respiratory disabilities.  If no such disability is present, please explain this finding in light of the noted pulmonary nodule and residuals of granulomatous disease in January 2017.

(b) For each disability diagnosed, please opine as to whether it at least as likely as not (50 percent or greater likelihood) that such disability had its onset during service or is otherwise related to service, to include environmental exposures therein.

(c)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's diagnosed right maxillary sinusitis had its onset during service or is otherwise related to service, to include environmental exposures therein?

Robust rationale should accompany all opinions expressed.  If unable to opine without speculation, please provide an explanation for that conclusion.

4.  Obtain an addendum opinion addressing the etiology of the Veteran's lumbar spine disability.  No additional examination is needed, unless the examiner determines otherwise.  
The examiner must review the entire claims file and address whether it at least as likely as not (50 percent or greater likelihood) that lumbar spine degenerative disc disease

(a) had its onset during active duty;

(b) is proximately due to his service-connected right hip disability; or 

(c) is aggravated (worsened) by his service-connected right hip disability.

Robust rationale should accompany all opinions expressed.  If unable to opine without speculation, please provide an explanation for that conclusion.

5.  Schedule the Veteran for VA examinations to determine the current nature and severity of his left shoulder, left elbow, and right hip disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all left shoulder, left elbow, and right hip pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's left shoulder, left elbow, and right hip due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

Robust rationale should accompany all opinions expressed.  If unable to opine without speculation, please provide an explanation for that conclusion.

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


